Title: To George Washington from Silvanus Seely, 14 October 1781
From: Seely, Silvanus
To: Washington, George


                  
                     Sir
                     Camp Connecticut Farms 14th October 1781
                  
                  The Brittish Fleet at New York under the Command of Admiral Digby (a list of which I have inclosed) are making the greatest preparations for Sailing, & the last of them fell down to the watering place this Morning in order to take on board a number of Soldiers (which lay on Staten Island) for Marines.  it is said there are a number of Brittish Grenadiers to be put on Board of each Ship of War, & they have provided them with Granades, in order to fight the French at close quarters—They have likewise by the best Accounts that I can get between fifteen & Twenty fire Ships—There is a learge Embarkation taking Place consisting of both Brittish & Germans a list of which I have inclosed with the number of each as near as I can get but—fear it is imperfect but make no doubt your Excellency is acquainted with the Strength of the difrent Regiments & your being acquainted what regiments are to sail will be sufficient—General Clinton’s Baggage is on board.
                  Your Excellency may think my account of the Fleet too learge but they have drawn some from the West India’s and one from Hallifax exclusive of what arrived with Digby.  I have therefore Noted those that have arived with the place they came from.
                  The Brittish Officers say that they mean to lay the French on board & by their being so well Man’d they expect to overpower them and if they should not succeed their Case being desperate will Justifie them in the attempt—I will watch their Motions & as soon as they Sail will forward it Untill which I am Your Excellencys Most Obedt &c.
                  
                     Silvanus Seely
                  
               